PER CURIAM.
David Draheim, a Michigan prisoner, appeals the district court’s denial of a petition for a writ of habeas corpus pursuant to 18 U.S.C. § 2254 on the grounds that the state of Michigan withheld material exculpatory evidence in violation of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). On October 12, 1990, a jury convicted Draheim of two counts of first degree criminal sexual conduct, and Draheim was sentenced to forty to eighty years imprisonment. Draheim argues that the state of Michigan failed to turn over a tip sheet that contained statements made by the complainant to a law enforcement officer concerning the circumstances of her rape which differed from her in-court testimony. After careful consideration of the issue presented on appeal, we adopt the district court’s opinion and AFFIRM the denial of Draheim’s petition for habeas corpus for the reasons set forth in the district court’s opinion.